DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 03/23/2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (WO 2016064773) herein after referred to as D1.

With regard to claim 1, D1 teaches A near-eye optical imaging system, in at least figure 1; comprising: a first array of microlenses (104) comprising a plurality of first microlenses; and a second array (106) of microlenses comprising a plurality of second microlenses, and arranged side-by-side with the first array of microlenses; wherein the plurality of first microlenses (104) each in the first array (104) of microlenses correspond to one of the second microlenses (106) in the second array (106) of microlenses respectively to form multiple optical channels, wherein in each optical channel ([0058]), the first microlens forms on an object side focal plane of the second microlens an image of an object located on a predetermined object plane ([0058]), to project a parallel light beam ([0048]); wherein corresponding to one and the same point on the object plane, multiple parallel light beams projected through the multiple optical channels are parallel to each other ([0048]); and wherein corresponding to any two points at different positions on the object plane, parallel light beams in different directions are projected through the optical channels, and the relative relation of the different directions corresponds to the relative position relation of the two points on the object plane ([0038]).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0038], [0048], [0058]); wherein in the multiple optical channels, lines connecting images of any point of the object formed by the first microlenses to optical centers of the corresponding second microlenses are parallel to each other.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3 and [0038], [0048], [0058]); wherein the refractive power of the plurality of first microlenses has the same positive and negative characteristics, and the refractive power of the plurality of second microlenses has the same positive and negative characteristics, the plurality of first microlenses of the first array of microlenses form images of the object on image planes coplanar with each other, the plurality of second microlenses of the second array of microlenses have coplanar object side focal planes, and the object side focal planes coincide with the image planes of the first array of microlenses.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0038], [0048], [0058]); wherein the plurality of first microlenses have the same refractive power as each other, the distance between two second microlenses in any two optical channels is equal to the distance between two images of the object formed respectively by two first microlenses in the two optical channels.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0038], [0048], [0058], [0063], and [0065]); wherein a distance d.sub.1 between two first microlenses and a distance d.sub.2 between two second microlenses in any two optical channels satisfy the following relation:d.sub.2=d.sub.1(1+M.sub.1) wherein M.sub.1 represents a magnification of the object by the first microlenses, i.e. M 1 = v 1 u 1 ; u.sub.1 is an object distance from the object plane to the first array of microlenses, and v.sub.1 is an image distance from the image plane to the first array of microlenses, u.sub.1 being positive when the object is a real object relative to the first microlenses, u.sub.1 being negative when the object is a virtual object relative to the first microlenses, v.sub.1 being positive when the first microlenses form a real image, and v.sub.1 being negative when the first microlenses form a virtual image.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0038], [0048], [0058], [0063], and [0065]); wherein the plurality of first microlenses of the first array of microlenses are arranged periodically, the plurality of second microlenses of the second array of microlenses are also arranged periodically, and both satisfy the following relation so that the angular magnification of the virtual image formed by the near-eye optical imaging system is 1: P.sub.2=P.sub.1(1+M.sub.1) wherein P.sub.1 is an arrangement period of the plurality of first microlenses of the first array of microlenses in a direction, P.sub.2 is an arrangement period of the plurality of second microlenses of the second array of microlenses in the direction, and M.sub.1 represents a magnification of the object by the first microlenses, i.e. M 1 = v 1 u 1.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0037], [0038], [0048], [0058], [0063], and [0065]); wherein the equivalent focal length of the near-eye optical imaging system F is calculated by F = f 2 + P 2 P 1 .Math. u 1 , f.sub.2 is the focal length of the second microlens, wherein P.sub.1 is an arrangement period of the plurality of first microlenses of the first array of microlenses in a direction, P.sub.2 is an arrangement period of the plurality of second microlenses of the second array of microlenses in the direction, u.sub.1 is an object distance from the object plane to the first array of microlenses.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the plurality of second microlenses are positive lenses, and the plurality of first microlenses form an upright image of the object, the plurality of first microlenses are negative lenses, and the plurality of first microlenses form a shrinked virtual image of the object between the object and the first array of microlenses, the first array of microlenses and the second array of microlenses satisfy P.sub.1>P.sub.2, wherein P.sub.1 is an arrangement period of the plurality of first microlenses of the first array of microlenses in a direction, P.sub.2 is an arrangement period of the plurality of second microlenses of the second array of microlenses in the direction.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the plurality of second microlenses are negative lenses, and the plurality of first microlenses form an inverted image of the object, the plurality of first microlenses are positive lenses, and the plurality of first microlenses form a shrinked real image on a side of the second array of microlenses opposite to the first array of microlenses, the first array of microlenses and the second array of microlenses satisfy P.sub.1<P.sub.2, wherein P.sub.1 is an arrangement period of the plurality of first microlenses of the first array of microlenses in a direction, P.sub.2 is an arrangement period of the plurality of second microlenses of the second array of microlenses in the direction.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1 and 3, and [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the plurality of first microlenses include at least two different types of lenses, and/or the plurality of second microlenses include at least two different types of lenses, the plurality of first microlenses and the plurality of second microlenses include at least one of spherical lens ([0012]), aspheric lens ([0013]), graded index lens, Fresnel lens or multi-level near-curved lens.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein at least one of the first microlenses and/or the second microlenses has intervals between adjacent lens units.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein at least a part of the first microlenses and/or the second microlenses is a combined lens comprising two or more microlenses in cascade, the first array of microlenses comprises two or more layers of microlens array superimposed together (104), and the two or more microlenses in cascade include microlenses from the two or more layers of microlens array respectively; and/or the second array of microlenses comprises two or more layers of microlens array superimposed together, and the two or more microlenses in cascade include microlenses from the two or more layers of microlens array respectively.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the first array of microlenses and the second array of microlenses are formed on the surfaces of two separate substrates, facing each other, and an air gap exists in between the first array of microlenses and the second array of microlenses.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); further comprising a substrate for carrying at least one of the first array of microlenses and/or the second array of microlenses, wherein the thickness of the substrate is varied in the direction parallel to an optical axis of the array of microlenses, at least one surface of two surfaces opposite to each other of the substrate in a direction parallel to the optical axis of the array of microlenses carried thereon is a curved or stepped surface.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the predetermined object plane is located on the side of the first array of microlenses opposite to the second array of microlenses, the predetermined object plane is not located on the focal plane of the first array of microlenses, the distance between the predetermined object plane and the optical center of the first array of microlenses along the optical axis of the first array of microlenses is greater than the focal length of the first microlens.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); furthering comprising a display (102) arranged on the predetermined object plane and having a display surface for displaying images, wherein the distance between the predetermined object plane and the optical center of the first array of microlenses along the optical axis of the first array of microlenses is two to thirty times the focal length of the first microlens.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); further comprising an array of apertures disposed to adjoin the first array of microlenses and/or the second array of microlenses, the array of apertures is attached to a surface of the first array of microlenses and/or the second array of microlenses, wherein the array of apertures comprises an opaque substrate and multiple light-transmitting holes formed on the opaque substrate, and the multiple light-transmitting holes are arranged corresponding to the plurality of first microlenses in the first array of microlenses.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); further comprising a field lens placed in between the display and the first array of microlenses, having its main plane substantially coincident with the display surface of the display.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); further comprising a field lens placed in between the first array of microlenses and the second array of microlenses, the field lens is formed on the opposite sides of the same substrate with reference to the first array of microlenses or the second array of microlenses.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 19, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the thickness of the substrate in a direction parallel to the optical axis is varied, at least one surface of two surfaces opposite to each other of the substrate in a direction parallel to the optical axis of the second array of microlenses is a curved or stepped surface.

With regard to claim 21, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the field lens is constituted by one of graded index lens, Fresnel lens, multi-level near-curved lens, spherical lens or aspheric lens.

With regard to claim 22, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); further comprising a wave front modulated light source, emitting diverging or converging light to illuminate the display to achieve display on the display.

With regard to claim 23, D1 teaches a near-eye display device,  in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); comprising: a display (102), having a display surface for displaying images; a first array of microlenses (104), arranged on a side of the display surface of the display (102), and comprising a plurality of first microlenses (104); and a second array of microlenses (106), arranged on a side of the first array of microlenses opposite to the display (102), and comprising a plurality of second microlenses (106); wherein the plurality of first microlenses (104) each in the first array of microlenses (104) correspond to one of the second microlenses (106) in the second array of microlenses (106) respectively to form multiple optical channels, wherein in each optical channel (0058), the first microlens each forms an image of the display surface on the object side focal plane of the second microlens (106), to project a parallel light beam [0048]; wherein corresponding to one and the same point on the display surface (102), multiple parallel light beams projected through the multiple optical channels are parallel to each other; and wherein corresponding to any two points at different positions on the display surface (102), parallel light beams in different directions are projected through the optical channels, and the relative relation of the different directions corresponds to the relative position relation of the two points on the display surface (102).

With regard to claim 24, D1 teaches a near-eye optical imaging system,  in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); comprising: a first array of microlenses (104) comprising a plurality of first microlenses (104) arranged periodically and having the same refractive power; and a second array of microlenses (106) arranged side by side with the first array of microlenses (104), comprising a plurality of second microlenses (106) arranged periodically and having the same refractive power, wherein one of the first array of microlenses (104) and the second array of microlenses (106) is a positive lens array ([0052]), and the other is a negative lens array ([0052]); the plurality of first microlenses (104) of the first array of microlenses (104) form images of an object located on a predetermined object plane on the image planes that are coplanar with each other, the plurality of second microlenses (106) of the second array of microlenses (106) have object side focal planes coplanar with each other, and the object side focal planes coincide with the image planes; and the first array of microlenses (104) and the second array of microlenses (106) are configured to meet the following relation so that the angular magnification ([0056]) of the virtual image formed by the near-eye optical imaging system is 1: P.sub.2=P.sub.1(1+M.sub.1) wherein P.sub.1 is an arrangement period of the plurality of first microlenses (104) of the first array of microlenses (104) in a direction, P.sub.2 is an arrangement period of the plurality of second microlenses (106) of the second array of microlenses (106) in the direction, and M.sub.1 represents a magnification of the object by the first microlenses (104), i.e. M 1 = v 1 u 1 , u.sub.1 is an object distance from the object plane to the first array of microlenses (104), and v.sub.1 is an image distance from the image plane to the first array of microlenses (104), u.sub.1 being positive when the object is a real object relative to the first microlens (104), u.sub.1 being negative when the object is a virtual object relative to the first microlens (104), v.sub.1 being positive when the first microlens (104) forms a real image, and v.sub.1 being negative when the first microlens (104) forms a virtual image.

With regard to claim 25, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 24, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the equivalent focal length of the near-eye optical imaging system F is calculated by F = f 2 + P 2 P 1 .Math. u 1 , f.sub.2 is the focal length of the second microlens, wherein P.sub.1 is an arrangement period of the plurality of first microlenses of the first array of microlenses in a direction, P.sub.2 is an arrangement period of the plurality of second microlenses of the second array of microlenses in the direction, u.sub.1 is an object distance from the object plane to the first array of microlenses.

With regard to claim 26, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 24, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the plurality of second microlenses are positive lenses, and the plurality of first microlenses form an upright image of the object, the plurality of first microlenses are negative lenses, and the plurality of first microlenses form a shrinked virtual image of the object between the object and the first array of microlenses, the first array of microlenses and the second array of microlenses satisfy P.sub.1>P.sub.2.

With regard to claim 27, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 24, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the plurality of second microlenses are positive lenses, and the plurality of first microlenses form an upright image of the object, the plurality of first microlenses are negative lenses, and the plurality of first microlenses form a shrinked virtual image of the object between the object and the first array of microlenses, the first array of microlenses and the second array of microlenses satisfy P.sub.1>P.sub.2.

With regard to claim 28, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 24, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); wherein the plurality of first microlenses include at least two different types of lenses, and/or the plurality of second microlenses include at least two different types of lenses.

With regard to claim 29, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 24, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); furthering comprising a display arranged on the predetermined object plane and having a display surface for displaying images, wherein the predetermined object plane is not located on the focal plane of the first array of microlenses, the distance between the predetermined object plane and the optical center of the first array of microlenses along the optical axis of the first array of microlenses is two to thirty times the focal length of the first microlens.

With regard to claim 30, D1 teaches a head-mounted display device,  in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); comprising a head-mounted device comprising a near-eye display device (fig. 1), the near-eye display device being arranged to be located within a near-eye range of both eyes of a wearer of the head-mounted display device, the near-eye display device comprising: a display (102), having a display surface for displaying images; a first array of microlenses (104), arranged on a side of the display surface of the display, and comprising a plurality of first microlenses (104); and a second array of microlenses (106), arranged on a side of the first array of microlenses (104) opposite to the display (102), and comprising a plurality of second microlenses (106); wherein the plurality of first microlenses (104) each in the first array of microlenses (104) correspond to one of the second microlenses (106) in the second array of microlenses (106) respectively to form multiple optical channels ([0058]), wherein in each optical channel, the first microlens (104) each forms an image of the display surface on the object side focal plane of the second microlens (106), to project a parallel light beam; wherein corresponding to one and the same point on the display surface (102), multiple parallel light beams projected through the multiple optical channels are parallel to each other ([0048]); and wherein corresponding to any two points at different positions on the display surface (102), parallel light beams in different directions are projected through the optical channels ([0058]), and the relative relation of the different directions corresponds to the relative position relation of the two points on the display surface (102).

With regard to claim 31, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 30, wherein D1 further teaches a near-eye optical imaging system, in at least (figs. 1, 3, 5a/b and 6a/b and [0012], [0013], [0037], [0038], [0048], [0052], [0058], [0063], and [0065]); further comprising a control unit in connection and communication with the near-eye display device, operable to control the near-eye display device to switch between a 2D display mode and a 3D display mode, wherein the display of the near-eye display device, in the 2D display mode, shows the same image to the left and right eyes of the wearer, and the display of the near-eye display device, in the 3D display mode, shows different images to the left and right eyes of the wearer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872